THIS was an action of assumpsit by William L. Garrett against Jonathan Carrow, in which the defendant had filed an affidavit that proceedings had been instituted by him and were now pending in the District Court for the benefit of the bankrupt law of the United States, in which the demand in question was included, and on which his counsel now submitted a motion for an order of this Court to stay further proceedings in the suit until the proceeding in that Court was determined; and said that; the application for the order was made under the provisions of the 21st section of the bankrupt law itself.
But the counsel for the plaintiff objected to the motion, because it was not warranted by the provisions of the law referred to, but the application for the order should be made to that Court, and not to this.
The Court was of that opinion, and accordingly refused the motion.